                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE
COMMISSION,

         Plaintiff,                                        Case No.

              v.

DAVID SECHOVICZ

         Defendant.



                                            COMPLAINT

         Plaintiff Securities and Exchange Commission (the “Commission” or “SEC”) alleges:

                                   SUMMARY OF THE ACTION

         1.        This complaint concerns an affiliate marketer who along with his business partner

fraudulently offered and sold securities called “binary options” by disseminating false and

misleading videos, websites, and advertising through the Internet to millions of prospective

investors in the United States and globally.

         2.        From at least January 2014 through December 2016 (the “Relevant Period”),

David Sechovicz (“Defendant”) together with his business partner, Peter Szatmari (“Partner”), 1

created and disseminated numerous false and misleading Internet-based marketing campaigns

designed to induce investors to open and fund binary options trading accounts with overseas

brokers. These brokers, in turn, paid Defendant and Partner each time a new investor referred by

them made an initial deposit for trading binary options. These brokers were not registered with




1
    The Commission has filed separately an action today against Mr. Szatmari.
the SEC, and they offered and sold unregistered binary options referencing securities and

securities indices to investors opening and funding those accounts.

       3.      Defendant with Partner worked as an “affiliate marketer.” Affiliate marketing is a

form of performance-based marketing where an advertiser promotes a third party’s goods or

services, often over the Internet. The affiliate marketer receives a payment each time a person

referred to the third-party takes a specified action, like clicking a link or making a purchase.

Here, Defendant and Partner promoted the opening of binary options trading accounts with

overseas unregistered brokers that offered and sold unregistered binary options referring to

securities. In doing so, Defendant was a necessary factor and substantial participant in the offer

of unregistered securities-based binary options by those brokers.

       4.      Defendant with Partner solicited investors by sending, or paying others to send,

millions of emails to prospective customers. The emails contained links to the binary options

marketing campaigns, which included written communications and videos that touted free

software trading programs supposedly capable of generating large profits for investors who

opened binary options trading accounts with specific “recommended” brokers.

       5.      Defendant with Partner also paid various third-party websites to host numerous

advertorials – advertisements stylized as news articles – that contained false and misleading

statements designed to funnel prospective investors to Defendant and Partners’ binary options

marketing materials, typically websites containing the false and misleading videos.

       6.      These videos purported to show actual investors and real results, including people

enjoying rich lifestyles supposedly achieved through binary options trading. The videos also

contained purported “live” demonstrations of people opening and funding accounts in “real time”




                                                  2
and seeing their trading balances increase automatically. The participants in the videos insisted

to viewers that their stories were true.

       7.      Yet what was depicted was entirely fiction. Paid actors pretended to be the

creators of software that could effortlessly generate millions of dollars trading binary options;

fake testimonials claimed falsely that there was great wealth made by investing in, and using the

free trading software to purchase, binary options; and fabricated photos showed only fictional

account statements. The “live” demonstrations of profitable trading were shams.

       8.      In addition, the videos claimed that the software only worked with a specific and

“recommended broker.” In reality, there was never any software capable of producing the

promised results. Additionally, the “recommended” brokers were simply those who agreed to

pay Defendant and/or Partner each time an investor opened and funded a binary options trading

account.

       9.      Defendant with Partner received a flat commission – customarily between

approximately $350 and $450 – for every customer who viewed their materials and then opened

and funded a binary options trading account with a recommended broker.

       10.     By virtue of this conduct and other conduct described in this Complaint,

Defendant violated the antifraud provisions of Section 17(a) of the Securities Act of 1933 (the

“Securities Act”), 15 U.S.C. § 77q(a), and Section 10(b) of the Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. 240.10b-5.

       11.     Defendant was also a necessary factor and substantial participant in an illegal

offering or sale of unregistered securities and also violated the registration provisions of Section

5 of the Securities Act, 15 U.S.C. § 77e.




                                                  3
         12.     The Commission seeks civil monetary penalties and remedial ancillary relief,

including, but not limited to, disgorgement of ill-gotten gains, injunctions, and such other relief

as the Court may deem necessary and appropriate. Unless restrained and enjoined by this Court,

Defendant is likely to continue to engage in the acts and practices alleged herein.

                                  JURISDICTION AND VENUE

         13.     The Commission brings this action pursuant to Sections 20(b), 20(d)(1) and 22(a)

of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d)(1) & 77v(a), and Sections 21(d)(1),

21(d)(3)(A), 21(e) and 27(a) of the Exchange Act, 15 U.S.C. §§ 78u(d)(1), 78u(d)(3)(A), 78u(e)

& 78aa(a). Defendant, directly or indirectly, made use of the means or instruments of

transportation or communication in interstate commerce or of the mails in connection with the

activities alleged in this Complaint, including by making use of the Internet to offer securities

and sending or receiving interstate email and participating in interstate voice or video calls.

         14.     Venue is proper in this district pursuant to Section 22(a) of the Securities Act and

Section 27(a) of the Exchange Act because, during the Relevant Period, Defendant lived in this

district and carried on his affiliate marketing from this district; thus, acts and transactions in

violation of the federal securities laws as alleged in this Complaint occurred within this district.

                                           DEFENDANT

         15.     David Sechovicz, age 37, resided in Massachusetts during the Relevant Period of

the unlawful activities alleged in this Complaint and today resides in Puerto Rico.

                                               FACTS

    I.         AFFILIATE MARKETING IN BINARY OPTIONS SECURITIES

         16.     Binary options are financial instruments with a value tied to the price of a

reference asset, including securities and securities indices. An investor chooses whether the

underlying asset’s price will be above or below a certain price at a particular time (e.g., will
                                                   4
Apple, Inc. stock be above $100 per share at 1 p.m. on a particular day). The options are

considered “binary” because they carry only two possibilities: the investor whose prediction is

correct makes money; the investor whose prediction is incorrect loses the investment. Unlike

other types of options, a binary option does not give the holder the right to purchase or sell the

underlying asset. Instead, it is “cash settled.”

         17.     Binary options referencing a security or securities within the meaning of Section

2(a)(1) of the Exchange Act, 15 U.S.C. § 77b(a)(1), and Section 3(a)(10) of the Exchange Act,

15 U.S.C. § 78c(a)(10), are themselves “securities” within the meaning of those provisions.

         18.     Affiliate marketers typically promote over the Internet a product or service owned

or provided by a third party (e.g., a vendor) and are paid by the vendor when they cause someone

to take a specific action, like clicking a link or buying the vendor’s product or service. Here,

binary options brokers paid Defendant and/or Partner a pre-set commission (typically $350 to

$450) for each investor who opened and funded an account with those brokers after viewing

fraudulent marketing materials that Defendant with Partner created and disseminated.

   II.         DEFENDANT AND PARTNERS’ FRAUDULENT
               OFFERS OR SALES OF BINARY OPTIONS

         19.     Between 2014 and 2016, Defendant with Partner created and distributed at least

six false and misleading marketing campaigns designed to persuade potential investors

predominately in the United States to open and fund binary options trading accounts with

overseas unregistered brokers operating on the Internet. The marketing campaigns’ advertising

materials generally consisted of (a) textual materials disseminated over the Internet; (b) a

website; and (c) one or more videos embedded into the website.

         20.     The six binary options affiliate marketing campaigns that were created and

disseminated during this period consisted of campaigns going by the following names:

                                                   5
               Campaign Name                                            Year

           Wall Street Millionaire                                      2014
            Automated Money Kit                                         2014
             Click Click Money                                          2014
     The Cash Code / Robert Allen System                                2015
             Guaranteed Wealth                                          2015
          The Conservative Investor                                     2016

       21.     Defendant with Partner disseminated the materials associated with these

campaigns using bulk/spam emails and paying media companies to distribute advertisements to

their subscribers by email or as “sponsored content”, a practice known as media buying. The

materials disseminated by email and the media buys typically contained false and misleading

statements touting a free and easy way to make money using a secret software system. These

written materials were designed to entice potential investors into clicking a link that would take

them to the campaign websites falsely describing the secret software system and its potential to

make users rich.

       22.     For example, an electronic mail message disseminated in connection with

Defendant and Partner’s Wall Street Millionaire binary options campaign read: “I’ve been

cashing in an additional $9500 weekly income ever since I started using this amazing FREE

software. Download your FREE copy here before they start selling it.” Embedded in the email –

typically where it read “here” – was a hyperlink that directed readers to the campaign website.

       23.     Similarly, an email sent in connection with the campaign called Cash Code

contained the following language: “Imagine the size of your bank balance going from $0 to

$135,000 in the next few months. Now imagine you did it with totally automated software.




                                                 6
Software you can set up in 7 minutes or less . . . I’ve never seen anything like this. >>Read the

shocking details and proof here<<”.

       24.     Investors who clicked the hyperlink in the written materials were taken to the

campaign websites that featured the false and misleading videos. Generally, the videos included

the following types of misstatements: (1) false guarantees that the trading software would

automatically generate significant profits for customers after they opened and funded accounts

with a broker; (2) actors pretending to be real users, creators, or owners of the trading software;

(3) fictitious depictions of customer bank and trading statements reflecting large balances or

profits; (4) fictitious testimonials where actors claimed to have profited using the fake software;

(5) fake “live” software demonstrations; and (6) false representations that the brokers to which

the materials referred investors were actually “recommended” for reasons other than their

payment to Defendant and Partner.

       25.     For example, the videos contained the following falsities:

       a.      The Wall Street Millionaire videos told a contrived story about a person named

               Stanley who developed a purported system for trading binary options that

               supposedly enabled him to generate $1.54 million in a year, or an average of

               $4,500 each day. In reality, “Stanley” was a paid actor who never developed any

               software nor profited trading binary options.

       b.      Click Click Money featured videos that included a fictional spokesperson, Seth

               Warburton, who displayed fake bank account statements reflecting nearly

               $800,000 he supposedly earned in just months using the software. The actor

               portraying Warburton falsely claimed the software “can generate between $523




                                                 7
              and $4,098 of pure profit per day. . . for even the hopeless newbie,” and can pick

              winning trades at least 92 percent of the time.

       c.     The Cash Code included a video that falsely stated that the corresponding

              software “has made more millionaires in the past 6 months than any other website

              on earth.” Further, the video: (1) showed several fake bank account balances in

              the millions that supposedly resulted from use of Cash Code; (2) showed the

              supposed real-time growth of an account from $250 to hundreds of thousands of

              dollars in just minutes; (3) claimed the system has “100% accuracy;” and (4)

              stated that “All of our clients are financially independent within 60 days of using

              this system . . .on average – by that they require no job or any other source of

              income to sustain themselves from that point on.”

       d.     The Guaranteed Wealth videos featured “Victor Lambert,” who supposedly

              discovered a system that picked winning binary options trades with over 90

              percent accuracy. Lambert claimed he made “over $2.8 million in profits” over

              the past two years. The video displayed fake account statements to show

              purported winning trades and purported real-time updates showing an account

              balance increasing from $250 to more than $23,000 in a matter of days. The

              video includes a series of false testimonials in which purported users of the

              software told of their five-digit returns.

       26.    The videos also falsely stated that the brokers linked on the campaign websites

were chosen because they were trustworthy or their systems contained a glitch that could be

exploited by the software to make money. In reality, the brokers were chosen only because they




                                                 8
had agreed to pay to Defendant and/or Partner a referral fee for each investor signing up and

making a deposit.

       27.     Defendant knew or was reckless in not knowing that their marketing materials

were materially false and misleading.

       28.     Partner’s work on these campaigns generally included identifying, soliciting,

and/or negotiating with binary options brokers regarding commissions and other matters;

creating solicitation materials; obtaining, rebranding, and distributing automated trading

software; performing accounting functions; and arranging for the bulk dissemination of

solicitations, including through social media. Defendant’s work generally included monitoring

the customer service email addresses associated with the campaigns and responding to investor

emails; developing content and design for internet websites that supported the campaigns;

registering campaign websites; and arranging for the bulk dissemination of solicitations

       29.     Defendant with Partner caused false and misleading materials related to these

campaigns to be sent to millions of potential investors. These materials were viewed by more

than 350,000 persons and they caused more than 25,000 investors to make deposits for trading

binary options with one of approximately 35 unregistered brokers.

       30.     The unregistered brokers offered and sold binary options referencing securities

over the Internet to investors in the United States. For example the table below reflects the

securities and securities indices offered and sold by three brokers, representing approximately

two-thirds of the referrals that Defendant and Partner made over the relevant period.




                                                 9
    Broker         Number Investors             Securities Offered            Securities Indices
                      Referred                                                    Offered
   Broker 1                5377             19 (e.g., Microsoft, Apple,         20 (e.g., DJIA,
                                                Coca Cola, Nike).              NASDAQ, S&P,
                                                                              FTSE, Hang Seng)
   Broker 2                8822             20 (e.g., Apple, Facebook,          8 (e.g., DJIA,
                                                  IBM, Exxon).                 NASDAQ, S&P)
   Broker 3                3532            28 (e.g., Apple, Nike, Tesla,        5 (e.g., DJIA,
                                                      Netflix).                NASDAQ, S&P)
       31.     Defendant himself personally realized approximately $1.9 million in profits from

operating these six campaigns with Partner between 2014 and 2016.

       32.     Defendant with Partner also engaged in what they referred to as “remarketing” by

distributing other affiliate marketers’ false and misleading binary options marketing campaigns,

including using their own email mailing lists, for compensation. Defendant knew or recklessly

failed to know that the campaigns they “remarketed” included false and misleading statements

about profits and risk of loss.

                  VIOLATIONS OF THE FEDERAL SECURITIES LAWS

                                  FIRST CLAIM FOR RELIEF
                             Fraud in the Offer or Sale of Securities
                         Violations of Section 17(a) of the Securities Act

       33.     Paragraphs 1-32 are realleged and incorporated by reference herein.

       34.     Defendant, by engaging in the conduct described above, directly or indirectly, in

the offer or sale of securities by the use of means or instruments of transportation or

communication in interstate commerce or by use of the mails:

               (a) with scienter, employed devices, schemes, or artifices to defraud;


                                                 10
               (b) obtained money or property by means of untrue statements of a material fact

       or by omitting to state a material fact necessary in order to make the statements made, in

       light of the circumstances under which they were made, not misleading; or

               (c) engaged in transactions, practices, or courses of business which operated or

       would operate as a fraud or deceit upon the purchaser.

       35.     By reason of the foregoing, Defendant violated, and unless enjoined will again

violate, Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).

                                SECOND CLAIM FOR RELIEF
                Fraud in Connection with the Purchase or Sale of Securities
               Violations of Section 10(b) of the Exchange Act and Rule 10b-5

       36.     Paragraphs 1-35 are realleged and incorporated by reference herein.

       37.     Defendant, by engaging in the conduct described above, directly or indirectly, in

connection with the purchase or sale of a security, by the use of means or instrumentalities or

interstate commerce, of the mails, or of the facilities of a national securities exchange, with

scienter:

               (a) employed devices, schemes, or artifices to defraud;

               (b) made untrue statements of a material fact or omitted to state a material fact

       necessary in order to make the statements made, in the light of the circumstances under

       which they were made, not misleading; or

               (c) engaged in acts, practices or courses of business which operated or would

       operate as a fraud or deceit upon other persons.

       38.     By reason of the foregoing, Defendant violated, and unless enjoined will again

violate, Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17

C.F.R. § 240.10b-5.


                                                 11
                                    THIRD CLAIM FOR RELIEF
                               Unregistered Offer or Sale of Securities
                              Violations of Section 5 of the Securities Act

        39.        Paragraphs 1-38 are realleged and incorporated by reference herein.

        40.        No registration statement had been filed or was in effect for any of the security-

based binary options offered or sold through Defendant and Partners’ marketing campaigns.

        41.        Defendant, by engaging in the conduct described above, directly or indirectly,

made use of means or instruments of transportation or communication in interstate commerce or

of the mails to offer to sell or to sell such securities.

        42.        By reason of the foregoing, Defendant violated, and unless enjoined will again

violate, Section 5 of the Securities Act, 15 U.S.C. §§ 77e.

                                        RELIEF REQUESTED

        WHEREFORE, the Commission respectfully requests that this Court:

              a)      Find that Defendant committed the alleged violations;

              b)      Order Defendant to disgorge, with prejudgment interest, all ill-gotten gains

    received or derived from the activities set forth in this Complaint, and to repatriate any ill-

    gotten funds or assets caused to be sent overseas;

              c)      Order Defendant to pay civil penalties under Section 20(d) of the Securities

    Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3);

              d)      Order that Defendant is prohibited from, directly or indirectly, including

    through any entity he owns or control, participating in the marketing, offer or sale of

    securities over the Internet or by email or other forms of electronic communication;




                                                    12
        e)      Permanently enjoin Defendant from directly or indirectly violating Sections 5

 and 17(a) of the Securities Act, 15 U.S.C. §§ 77e & 77q(a), and Sections 10(b) of the

 Exchange Act, 15 U.S.C. §§ 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5;

        f)      Retain jurisdiction over this action in order to implement and carry out the

 terms of all orders and decrees that it may enter, or to entertain any suitable application or

 motion for additional relief within the jurisdiction of this Court; and

        g)      Grant such other and further relief as may be necessary or appropriate.


                                                   Respectfully submitted,
Dated: September 26, 2019

                                                   /s/ Kenneth W. Donnelly
                                                   Kenneth W. Donnelly (DC # 462996)
                                                   Trial Counsel for Plaintiff
                                                   Securities and Exchange Commission
                                                   100 F Street, N.E.
                                                   Washington, DC 20549-5949
                                                   Tel. (202) 551-4946
                                                   Fax (202) 772-9282
                                                   Email: donnellyk@sec.gov


Of Counsel:
Jennifer A. Leete
Jason M. Anthony
Michael S. Fuchs




                                              13
